ORDER COMMEMORATING SERVICE
{1 NOW, on this 30th day of July, 2014, the Oklahoma Court of Criminal Appeals, sitting en bane to honor the stewardship of Judge Charles A. Johnson for his many years of service to the citizens of the State of Oklahoma, directs the following comments of his colleagues and citation of appreciation to be spread of record to commemorate his steadfast devotion to the Oklahoma Judicial System.
COMMENTS OF THE COURT
T2 Presiding Judge David B. Lewis: Charles, congratulations on your well-earned retirement. I join the people of the great state of Oklahoma in extending to you our appreciation for your twenty-five years of service to this Court.
T3 Vice-Presiding Judge Clancy Smith: Judge, you have given your best to this Court for the past twenty-five years. You have represented this Court tirelessly within the local, state and national bar associations and appellate judges associations. Your love of work, travel and music have made you a true Renaissance man. And, you inspire us all with your devotion to your family and church. Each day was better with your presence on the Court. Truly, the citizens of Oklahoma will lose a zealous advocate for justice with your departure.
14 Judge, you have made my four years on the Court a pleasure. You will be missed.
11 5 Judge Gary L. Lumpkin: Charles, the last twenty-five years have passed so fast. From sharing offices under the south steps of the Capitol, to the wonderful restoration of our Capitol Courtroom to its original design and glory, and finally moving into the new Oklahoma Judicial Center, it has been a great ride. Through all the ups and downs, you have been the people person who has helped manage the process. We have jokingly commented about you being a frustrated Legislator, but your willingness to zealously represent the Court to the Legislature has been a blessing. Your contributions will have positive ripple effects in the law for years to come. Best wishes for a blessed time of retirement and opportunity to enjoy your family. Thank you for your service.
T6 Judge Arlene Johnson: Charles, some years ago Oklahoma trial lawyers gave you an award recognizing your dedication and courageous service to the people of Oklahoma and for outstanding leadership in advancing the cause of justice through the Oklahoma Court of Criminal Appeals. They got it right. Your long service has made this a better Court and Oklahoma a better state. You are a good judge and a kind and gentle friend. You will be sorely missed.
CITATION OF APPRECIATION
17 WHEREAS, you have served the citizens of the United States of America as an officer in the JAG Corps of the U.S. Air Force Reserve from 1955 to 1985, being awarded the Meritorious Service Medal and Legion of Merit, and retiring at the rank of Colonel; and
18 WHEREAS, you graduated from the University of Oklahoma School of Law in 1955, and after service on active duty with the U.S. Air Force, first established a law firm in Pawhuska, Oklahoma before moving the firm to Ponea City, Oklahoma; and
T9 WHEREAS, after beginning a solo practice of law, you were a senior law partner with the law firm of Phipps, Johnson, Holmes & Hermanson, later Johnson & Her-manson, and finally the Johnson Law Firm until 1989; and
{10 WHEREAS, your commitment to your community has been exemplified by your service as Past-President of the Kay County Bar Association, selectee as one of three Outstanding Young Oklahomans by the Junior Chamber of Commerce, together with service in many other civic organizations, and *1009service as Elder and Sunday School teacher in your church; and
{ 11 WHEREAS, you have served the people of the State of Oklahoma as member and Chairperson of the Oklahoma Alcoholic Beverage Control Board; and
{12 WHEREAS, the Judges of the Oklahoma Court of Criminal Appeals have elected you to serve as Presiding Judge on three separate occasions and the Oklahoma Trial Lawyers Association cited you as the 1998 Outstanding Appellate Judge; and
113 WHEREAS, your twenty-five years of judicial service has brought great honor to this Court, the Oklahoma Judicial system and the State of Oklahoma; and
{14 WHEREAS, the Court of Criminal Appeals is the Court of last resort and possesses exclusive jurisdiction in the appeal of criminal cases in the State of Oklahoma;
{15 NOW, THEREFORE, the judges of the Oklahoma Court of Criminal Appeals, sitting en bane, do herewith extend our appreciation for your many years of devotion, service, and contribution to this Court and the citizens of the State of Oklahoma, and commend your tireless efforts on behalf of the Court, which has contributed to its efficiency, stature and prestige.
1 16 IT IS SO ORDERED.
117 WITNESS OUR HANDS AND THE SEAL OF THIS COURT on this 30th day of July, 2014.
/S/DAVID B. LEWIS, Presiding Judge
/S/CLANCY SMITH, Vice Presiding Judge
[/S/GARY L. LUMPKIN, Judge
/S/ARLENE JOHNSON, Judge